Carter, J.
Plaintiff brought this action in the district court for Saunders County against the defendant Ben Malchow and the defendant R. LaVonne Cluck as the administratrix of the estate of Millard F. Cluck, Jr., deceased, for damages for personal injuries arising out of an automobile accident which occurred in Saunders County. The defendant administratrix demurred to the petition on the ground, among others, that the court had no jurisdiction of the subject of the action. The trial court sustained the demurrer as to the defendant administratrix and dismissed the action as to her. The plaintiff appeals.
The facts in the present case are identical with those alleged in Arthur Storm v. Malchow, ante p. 541, 80 N. W. 2d 477, released herewith. The legal question raised by the demurrer of the administratrix is the same as that raised and decided in that case. The conclusion to be reached in this case is necessarily the same. For the reasons stated in Storm v. Malchow, supra, the judgment of the district court is affirmed.
Affirmed.